DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauber et al. (US 2015/0316515).
Regarding claims 1 and 3:  Lauber et al. (US ‘515) discloses porous hybrid particles comprising a hydrophilic monomer and a polyamide bonded phase [0008-0009, 0158, 0301], wherein Example 34 [Ex. 34; 0341] modifies the process of Examples 1 and 2 [Ex. 1-2; 0301-0302], wherein porous silica particles having an average pore diameter (APD [0300]) of 324 Å (32.3 nm) and a specific surface area (SSA [0300]) of 19 m2/g were treated with 3-methacryloxypropyltrichlorosilane and then further reacted with acrylamide to afford et al. (US ‘515) discloses hybrid includes a skeletal inorganic structure [0158].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-8 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  While Lauber et al. (US ‘515) porous silica particles having an average pore diameter (APD [0300]) of 324 Å (32.3 nm) and a specific surface area (SSA [0300]) of 19 m2/g were treated with 3-methacryloxypropyltrichlorosilane and then further reacted with acrylamide to afford polyacrylamide coated particles [Ex. 34; 0341], Lauber et al. (US ‘515) does not disclose a continuous metal oxide glass network.
The combination of Heindl et al. (US ‘096) and Ikeda, et al. (J. Ceram. Soc. Japan 2011, 119, 65) does not disclose a calcined substance having a skeleton, in which inorganic nanoparticles are bonded together, and open pores, which are spaced defined by the skeleton, and then filling the open pores with an organic polymer, thereby affording a two-phase co-continuous structure.

Response to Arguments
Applicant's arguments filed 8/26/21 have been fully considered but they are not persuasive. The rejection of claims based upon Lauber et al. (US ‘515) is maintained.
Lauber et al. (US ‘515) was relied on for disclosing porous hybrid particles, wherein porous silica particles having an average pore diameter (APD [0300]) of 324 Å (32.3 nm) and a specific surface area (SSA [0300]) of 19 m2/g were treated with 3-methacryloxypropyltrichlorosilane and then further reacted with acrylamide to afford polyacrylamide coated particles [Ex. 34; 0341].  Lauber et al. (US ‘515) discloses hybrid includes a skeletal inorganic structure [0158].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767